Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of paperweights in chief value of polystyrene similar in all material respects to those the subject of B. Shackman & Company et al. v. United States (38 Cust. Ct. 30, C. D. 1839), the claim at 20 percent under paragraph 1558 as nonenumerated manufactured articles was sustained. The items marked “B,” stipulated to be the same as the merchandise involved in C. D. 1839, supra, were held dutiable at 10 percent under said paragraph 1558, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52827).